Citation Nr: 0205044	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  00-22 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a fractured left wrist. 

(The matter of entitlement to an increased rating for 
residuals of an appendectomy, currently evaluated as 10 
percent disabling, will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from January 1943 to February 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Columbia, South 
Carolina.  

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the matter 
of entitlement to an increased rating for residuals of an 
appendectomy, currently evaluated as 10 percent disabling.  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  
(67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.

The Board further notes that in May 2000, the veteran 
indicated his intent to pursue a claim of entitlement to 
service connection for residuals of circumcision.  In 
June 2000 the RO advised him that such correspondence could 
not be accepted as a notice of disagreement and that he could 
reopen his claim at any time by submitting new medical 
evidence of a relationship between current disability and 
service.  In correspondence dated in June and November 2000, 
the veteran reiterated his desire to pursue his claim of 
entitlement to service connection for residuals of 
circumcision.  That matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  By unappealed decision dated in September 1997, the Board 
denied entitlement to service connection for residuals of a 
fractured left wrist.

2.  The subsequently received evidence does not bear directly 
and substantially upon the specific matter under 
consideration; is cumulative or redundant of the evidence 
previously of record; and/or is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

No new and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of a 
fractured left wrist.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112(West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holding in Justus 
that the credibility of the evidence is to be presumed was 
not altered by the Federal Circuit decision in Hodge.

Factual Background

The National Personnel Records Center (NPRC) has advised VA 
that no medical records pertinent to the veteran are on file 
and has further advised that the records were probably 
destroyed by fire at the NPRC  Daily sick reports and medical 
officer reports for the veteran's service period are of 
record.  They show that he was hospitalized and/or treated 
during service, but do not identify the reason(s) for such 
treatment.

VA records dated in 1969 reflect evaluation of the veteran's 
spine.  No findings or complaints relevant to the left 
wrist/arm are shown in those records.  

At the time of VA examination in January 1971, the veteran 
complained of right arm pain and numbness in the hand.  No 
findings or complaints relevant to the left wrist/arm are 
shown in the examination report.  

A March 1973 report of examination for housebound status or 
the need for aid and attendance notes the veteran to have no 
limitations of the upper extremities.  The examiner commented 
that the veteran had a good grip and his upper extremities 
appeared unremarkable.

In October 1993, the veteran testified at a personal hearing.  
He reported incurrence of a left wrist fracture in service 
due to a vehicle accident.  He stated his wrist was casted.  
He denied any in-service treatment after the initial casting 
and follow-up care and denied having seen a civilian 
physician proximate to service discharge.  He reported 
continued left wrist problems since service.  

McLeod Regional Medical Center records dated in January 1995 
reflect evaluation for complaints of dizziness and chest 
pain. 

At the time of VA alimentary examination in February 1997, 
the veteran reported no complaints relevant to his left wrist 
or arm.  The examiner noted the veteran to have degenerative 
joint disease and a history of back surgery.  A VA joints 
examination was also conducted at that time.  The veteran 
reported incurrence of a left wrist fracture in service, 
which was casted for 31 or 32 days.  He complained of 
occasional discomfort and stiffness as well as decreased 
strength in his wrist.  The examiner noted no deformity of 
the left wrist.  It was nontender to palpation and the 
veteran evidenced left upper extremity grip strength that was 
equal to that of the right upper extremity.  The veteran's 
nerves were intact.  The report of an X-ray examination 
indicates that degenerative changes were seen in the left 
wrist.  The examiner's impression was status post left wrist 
fracture with complaints of pain.

In an unappealed decision dated in September 1997, the Board 
denied service connection for residuals of a left wrist 
fracture.  

In a statement dated in May 2000, the veteran reported he 
broke his left arm in 1945.  

Reports of VA examinations in June 2000 and November 2001 
contain no information pertaining to the veteran's left 
wrist.

In September 2001, duplicate copies of morning and sick 
reports were received, along with a roster.

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  For the purpose of this decision, the 
Board will assume that the liberalizing provisions of the 
VCAA, including the notice and duty to assist provisions, are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which, again, provides 
that nothing in § 5103A shall be construed to preclude VA 
from providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable on the date of the rule's 
final publication, August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  They are not applicable to the veteran's claim to 
reopen, which was received long before that date.

The Board notes that the VCAA and the implementing 
regulations were in effect when the RO most recently 
considered the veteran's claim to reopen.  The record 
reflects that the RO has notified the veteran of its reasons 
for denying his claim to reopen and the type of evidence 
needed to support his claim to reopen.  It has also notified 
him of the laws and regulations governing service connection, 
finality and the reopening of claims.  The RO has attempted 
to obtain service medical records pertinent to the veteran, 
and has associated relevant sick call slips and medical 
officer reports obtained by the NPRC.  No additional service 
records are available.  By letter dated in July 2001, the RO 
notified the veteran as to the enactment of the VCAA and its 
potential impact on his claim.  Neither the veteran nor his 
representative has identified additional evidence or 
information that could be obtained to support the reopening 
of this claim.  The Board is also unaware of any such 
evidence or information.  Consequently, no further action is 
required to comply with the notice or duty to assist 
provisions of the VCAA and the implementing regulations.    

Analysis

In its September 1997 decision the Board denied service 
connection for residuals of a left wrist fracture on the 
basis that there was no competent evidence of any current 
residuals of a left wrist fracture.  

The evidence received since the Board's decision consists of 
a service personnel roster; duplicate sick call reports and 
medical service officer reports; two VA examination reports; 
and the veteran's own statements.

In his statements, the veteran has merely reiterated 
previously considered contentions relevant to the incurrence 
of a fracture of the left wrist during service and problems 
he attributes to the fracture.  Therefore, his statements are 
nor new.  Moreover, the Board's prior denial of service 
connection was based upon the absence of competent evidence 
of current residuals of the claimed left wrist fracture.  As 
a lay person, the veteran is not competent to render an 
opinion concerning medical diagnosis or medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, 
the veteran's statements are not material.

The service records submitted by the veteran are mostly 
duplicative.  Thus, such evidence is not new.  The personnel 
roster is new, but is not material since it contains no 
information relevant to the disability at issue.  

Finally, the additional reports of VA examinations are not 
relevant to the veteran's left upper extremity.  They instead 
reflect assessment for other disabilities and do not contain 
any information pertinent to disability at issue.  As such, 
those examination reports are not material.











ORDER

The Board having determined that new and material evidence 
not been presented, reopening of the claim of entitlement to 
service connection for residuals of a left wrist fracture is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

